UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-6052



HEZEKIAH BERNARD DRAYTON,

                                             Petitioner - Appellant,

          versus


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee.


Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CA-03-3554)


Submitted:   March 10, 2005                 Decided:   March 15, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Hezekiah Bernard Drayton, Appellant Pro Se.       William Kenneth
Witherspoon, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Hezekiah B. Drayton appeals from the district court’s

order denying his second motion for leave to file a petition for a

certificate of appealability out of time.         The district court

previously denied relief on Drayton’s motion filed under 28 U.S.C.

§ 2255 (2000) and granted Drayton’s first motion for a thirty-day

extension in which to note an appeal or request a certificate of

appealability.

              The time in which to note an appeal is mandatory and

jurisdictional. See Browder v. Dir., Dep’t of Corr., 434 U.S. 257,

264 (1978) (stating the appeal periods established by Rule 4 are

mandatory and jurisdictional).      Drayton had sixty days in which to

note an appeal from the district court’s order entered on May 12,

2004, and the court granted an extension of an additional thirty

days.       See Fed. R. App. P. 4(a)(1)(B).   Drayton did not note an

appeal or request a certificate of appealability within that time

period.*      Moreover, his second request for an extension of time in

November 2004 was made outside the time permitted under Fed. R.

App. P. 4(a)(5)(A). Accordingly, the district court did not err in

denying Drayton an additional extension, and we affirm the district

court’s order.      Drayton v. United States, CA-03-3554 (D.S.C. Dec.

2, 2004).       We dispense with oral argument because the facts and



        *
      To the extent that Drayton seeks to appeal the district
court’s May 12, 2004 order, his notice of appeal is untimely.

                                  - 2 -
legal materials are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                         AFFIRMED




                              - 3 -